DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
In view of the Notice of Appeal filed on 2021.02.25, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Status of the Claims
Claims 21 – 36 remain as previously presented
Claims 1 – 20 remain as canceled

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 – 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 – 12 of U.S. Patent No. 10,385,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims are directed towards a method of operating, it is noted that the apparatus of the prior U.S. Patent in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,968,226, (“Brewer”), in view of US 2017/0167237, (“Romer”), and as evidenced by US 2013/0039780, (“Lane”).
Regarding Claim 21: Brewer discloses a subsurface pump for use in well artificial lift operations (Figures 1 – 11; [Abstract], “The present invention is directed to the prevention of gas lock in submergible reciprocating insert pumps typically employed in oil and gas wells.”), the subsurface pump (10) comprising (Column 3, Line 9, “The pump 10 is shown installed in an oil well.”): a barrel (26) having a standing valve (64) that controls flow through the barrel (Column 4, Line 36, “With continuing reference to FIG. 2, a first one-way check valve 64 is positioned at the bottom 32 of the barrel 26, for permitting fluid to flow through the barrel only in an upward direction.”); and a reciprocating plunger (44) (Column 3, Line 62, “The plunger 44, which is suspended on the sucker rod 28, is received in the cavity 30 defined by the body 29 of the barrel.  The plunger 44 is sized for substantially fluid tight reciprocation relative to the barrel 26.  The plunger 44 has a bottom 46 with openings 48 therein and a top 50 with openings 52 therein.  A cavity 54, continuous with the openings 48 and 52, is provided in the body 56 of the plunger 44 so that fluid can flow through the plunger.”) reciprocably received in the barrel and displaceable to a first stroke extent (Figures 3 and 8) (Column 6, Line 25, “Finally, and with reference now to FIG. 8, the plunger 44 reaches the bottom of the downstroke of the plunger (collapsing stroke), and displacement of fluid in the plunger is completed.  The pump now is in position for the next upstroke (extension stroke), and the cycle begins again.”; Column 5, Line 1, “FIG. 3 depicts the pump 10 with the plunger 44 at the a) displacing the plunger in a first direction (Figure 3C, 90 – Downstroke), thereby receiving liquid into a fluid chamber from a filter, the liquid in the fluid chamber having been filtered by the filter, and b) displacing the plunger in a second direction (Figure 3B, 92 – Upstroke) opposite to the first direction, thereby displacing the filter relative to the fluid chamber and transferring the liquid from the fluid chamber to an interior flow passage of the barrel.
Romer teaches a subsurface pump for use in well artificial lift operations ([Abstract], “Disclosed techniques include a method of removing wellbore liquid from a wellbore that extends within a subterranean formation”) similar in function to Brewer having a positive displacement pump (202, 302) arranged in a downhole well with a check valve (240, 340) and a filter (234, 334) ([0050], “In some embodiments, a well screen or filter 234 is provided, the well screen or filter 234 in fluid communication with the inlet end 204 of the pump 202, the well screen or filter 234 having an inlet end 236 and an outlet end 238.”) with the filter providing provide protection from liquid born contaminates to the valve and the pump in a manner well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated a filter, as taught by Romer, into the valve openings (70, 78) of Brewer with the predicted results that the addition of the filters will act to mitigate the transfer of liquid born contaminates into the fluid chambers (27, 57, 59) of Brewer such that at least some contaminates will be prevented damaging the valves and from entering the hydrodynamic seal between the plunger and the barrel (as evidenced by Lane, [0037]).
Once combined, Brewer in view of Romer, as evidenced by Lane, teaches a subsurface pump for use in well artificial lift operations having filters arranged at valve inlets to provide protection to the pumping apparatus.
Brewer in view of Romer, as evidenced by Lane, describes the apparatus of a subsurface pump; Brewer further describes a method of pumping a fluid from a wellbore, the method comprising: reciprocating a plunger (44) relative to a barrel (26) of a subsurface pump (Column 3, Line 62, “The plunger 44, which is suspended on the sucker rod 28, is received in the cavity 30 defined by the body 29 of the barrel.  The plunger 44 is sized for substantially fluid tight reciprocation relative to the barrel 26.  The plunger 44 has a bottom 46 with openings 48 therein and a top 50 with openings 52 therein.  A cavity 54, continuous with the openings 48 and 52, is provided in the body 56 of the plunger 44 so that fluid can flow through the plunger.”), the reciprocating comprising: a) displacing the plunger in a first direction (Figures 6 – 8) (The downstroke motion of the plunger; Column 6, Line 25, “Finally, and with reference now to FIG. 8, the plunger 44 reaches the bottom of the downstroke of the plunger (collapsing stroke), and displacement of fluid in the plunger is completed.  The pump now is in position for the next upstroke (extension stroke), and the cycle begins again.”; Column 5, Line 1, “FIG. 3 depicts the pump 10 with the plunger 44 at the beginning of the upstroke of the plunger or extension stroke.”), thereby receiving liquid into a fluid chamber (59) from a filter (With the filter being in place at the valve openings (70, 78) as taught by the combined apparatus of Brewer in view of Romer, as evidenced by Lane), the liquid in the fluid chamber having been filtered by the filter (As shown in Figures 6 – 8; When the plunger is moved in the first direction, towards the lower stroke extent, fluid is passed through the interior flow passage of the plunger and through the filter as taught by the combined apparatus of Brewer in view of Romer, as evidenced by Lane), and b) displacing the plunger in a second direction (Figures 3 – 5) (The upstroke motion of the plunger; Column 6, Line 3, “Finally, the plunger 44 reaches the top of its stroke, as shown in FIG. 6.  At this point, pressures have equalized between both chambers in the opposite to the first direction, thereby displacing the filter relative to the fluid chamber (Once combined, the filter at the opening 78 will be displaced vertically up0 and down relative to the fluid chamber 59) and transferring the liquid from the fluid chamber to an interior flow passage of the barrel (60) (As shown in Figures 3 – 6; When the plunger is moved in the second direction, towards the upper stroke extent, fluid is transferred from the fluid chamber (59) into the upper flow passage of the barrel (38), through the space 27 of the tubing string, and through the interior flow passage of the barrel (60), particularly as shown in Figure 5).
Regarding Claim 22: Brewer in view of Romer, as evidenced by Lane, teaches the method of claim 21; once combined, Brewer in view of Romer, as evidenced by Lane, further teaches wherein the transferring comprises displacing the filter in the second direction (Once combined, the filter is placed in the valve opening (78) which is a movable object; As shown in Figures 3 – 6, the plunger and the filter are displaced in the second direction, the upstroke, which results in the transferring from the fluid chamber 59).
Regarding Claim 23: Brewer in view of Romer, as evidenced by Lane, teaches the method of claim 21; once combined, Brewer in view of Romer, as evidenced by Lane, further teaches wherein the transferring comprises displacing the filter upward relative to the fluid chamber (Once combined, the filter is placed in the valve opening (78) which is a movable object; As shown in Figures 3 – 6, the plunger and the filter are displaced in the second direction, the upstroke, which is upward relative to the 
Regarding Claim 24: Brewer in view of Romer, as evidenced by Lane, teaches the method of claim 21; once combined, Brewer in view of Romer, as evidenced by Lane, further teaches wherein the displacing the plunger in the first direction (Figures 6 – 8) comprises displacing the plunger to a first stroke extent (Figure 2) at which flow is substantially restricted between the plunger and the barrel at first and second spaced apart positions longitudinally along the barrel (Column 3, Line 64, “The plunger 44 is sized for substantially fluid tight reciprocation relative to the barrel 26.”; The volume between the plunger and the barrel acts as a hydrodynamic seal such that the flow between the plunger and the barrel is restricted when the plunger is at the lower stroke extent with the traveling valve closed), and an interior flow passage of the plunger (54) is in communication via the filter with the fluid chamber (59) (Column 3, Line 38, “The pump 10 comprises a barrel 26 having an external diameter less than the internal diameter of the tubing string 20 and which permits fluid in the tubing string 20 to flow around the barrel 26 in the space 27.”; Column 4, Line 14, “To this end, an aperture such as a plurality of openings, designated collectively herein by the reference numeral 60, is provided in the midportion 59 of the barrel 26”) disposed longitudinally between the first and second positions (As shown in Figures 3 and 8; The fluid chamber (59) is disposed longitudinally between the top and bottom extents of the plunger stroke with the interior flow passage of the barrel arranged at the midportion, it follows that the flow is substantially restricted between the plunger and the flow passage of the barrel at such potions that the passages are blocked by the plunger, and that the interior flow passage 
Regarding Claim 25: Brewer in view of Romer, as evidenced by Lane, teaches the method of claim 24; once combined, Brewer in view of Romer, as evidenced by Lane, further teaches wherein the displacing the plunger in the second direction (Figures 3 – 5) comprises displacing the plunger to a second stroke extent (Figure 5) at which the fluid chamber (56) is in communication with a standing valve (64) (As shown in at least Figure 5) of the barrel (26). 
Regarding Claim 26: Brewer in view of Romer, as evidenced by Lane, teaches the method of claim 25; once combined, Brewer in view of Romer, as evidenced by Lane, further teaches wherein at the first stroke extent (Figures 5) the liquid flows from the plunger interior flow passage (54) to the fluid chamber (59) via the filter, and at the second stroke extent (Figure 5) the liquid flows from the fluid chamber to the barrel interior flow passage (As shown in Figure 5).
Regarding Claim 27: Brewer in view of Romer, as evidenced by Lane, teaches the method of claim 25; once combined, Brewer in view of Romer, as evidenced by Lane, further teaches wherein at the second stroke extent (Figure 5) flow between the filter and the fluid chamber (59) is restricted 
Regarding Claims 21 – 27: Under the principles of inherency, if a prior art device, in its normal and usual operation (As combined with regard to the aforesaid rejection of claim 1), would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (fed. Cor. 1986). See MPEP 2112.02.

Allowable Subject Matter
Claims 29 – 36 would be allowable except for the outstanding 35 U.S.C. 101 double patenting rejection recited here within. Claims 29 – 36 will be allowed if this double patenting rejection is overcome. Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 29 discloses a method of pumping a fluid from a wellbore, the method comprising: reciprocating a plunger relative to a barrel of a subsurface pump, the reciprocating comprising: a) displacing the plunger in a first direction, thereby receiving liquid into a fluid chamber from a filter, the liquid in the fluid chamber having been filtered by the filter, and b) displacing the plunger in a second direction opposite to the first direction, thereby transferring the liquid from the fluid chamber to an interior flow passage of the barrel, in which the filter filters fluid flow between a compression chamber of the 
The closest known prior art reference was taught by US Patent Application 2013/0039780, (“Lane”), and US Patent 4,968,226, (“Brewer”), which together or in combination disclose or teach a subsurface well apparatus comprising an apparatus which in its normal and usual operation, would necessarily perform the method claimed. However, Lane and Brewer, fail to teach or make obvious a filter that filters fluid flow between a compression chamber of the plunger and a fluid chamber, wherein the fluid chamber comprises an interior radially enlarged section of the barrel.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 – 28 have been considered but are moot because the new ground of rejection does not rely on any references, or combination of references, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0159384 – Down hole pump having a valve filter
US 2011/0073319 – Down hole pump having a valve filter
US 2005/0129547 – Down hoe pump having a valve fitler
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746